Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
GROUP 1
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, the microelectrode as seen in figure 1a
Species B, the microelectrode as seen in figure 1b
Species D, the microelectrode as seen in figure 1c
Species E, the microelectrode as seen in figure 1d
Species F, the microelectrode as seen in figure 1e
Species G, the microelectrode as seen in figure 1e
Species H, the microelectrode as seen in figure 7
Species I, the microelectrode as seen in figure 7a
Species J, the microelectrode as seen in figure 7b
Species K, the microelectrode as seen in figure 7c
Species L, the microelectrode as seen in figure 8
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 is generic.
The species listed above lack unity of invention because even though the species require the technical feature of a microelectrode comprising an oblong electrode body of electrically conducting material having a proximal end and distal end, the body comprising insulated distal and proximal sections extending from the distal and proximal ends; wherein the distal and proximal sections are separated by an annular section, wherein the proximal section is covered by a layer of first insulating material and wherein the electrode comprises a blunt distal terminal bulge; wherein the bulge has a radial extension substantially greater than that of the proximal section covered by the layer of first insulating material, this technical feature is not a special technical feature as it does not make a contribution over the prior art. This special technical feature is shown in figures 3 and 5b of Schuenberg (US 2015/0151107). Therefore, the general inventive concept is known in the prior art and the same or corresponding special technical features are lacking.
GROUP 2
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, the set of microelectrodes as seen in figure 2a
Species 2, the set of microelectrodes as seen in figure 2b
Species 3, the set of microelectrodes as seen in figure 3a
Species 4, the set of microelectrodes as seen in figure 4a
Species 5, the set of microelectrodes as seen in figure 4c
Species 6, the set of microelectrodes as seen in figure 5
Species 7, the set of microelectrodes as seen in figure 6
Species 8, the set of microelectrodes as seen in figure 9
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 19 is generic.
The species listed above lack unity of invention because even though the species require the technical feature of a set of microelectrodes comprising an oblong electrode body of electrically conducting material having a proximal end and distal end, the body comprising insulated distal and proximal sections extending from the distal and proximal ends; wherein the distal and proximal sections are separated by an annular section, wherein the proximal section is covered by a layer of first insulating material and wherein the electrode comprises a blunt distal terminal bulge; wherein the bulge has a radial extension substantially greater than that of the proximal section covered by the layer of first insulating material and a biocompatible support material, this technical feature is not a special technical feature as it does not make a contribution over the prior art. This special technical feature is shown in figures 3, 5b and 12a of Schuenberg (US 2015/0151107). Therefore, the general inventive concept is known in the prior art and the same or corresponding special technical features are lacking.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792